Citation Nr: 1429858	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for elevated liver enzymes.

2.  Entitlement to service connection for Reiter's Syndrome.

3.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected eczema of the right shin.

4.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected bilateral cataracts.

5.  Entitlement to a higher (compensable ) initial rating (evaluation) for service-connected bilateral hearing loss.

6.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected surgical scar of the right knee.

7.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected right tibial fracture.

8.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected right foot, second digit hammer toe.

9.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected left foot, second digit hammer toe.

10.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected right foot hallux valgus.

11.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected lumbar spine degenerative arthritis (back disability).

12.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected right shoulder degenerative arthritis (right shoulder disability).

13.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent prior to April 18, 2008, in excess of 20 percent from April 18, 2008 to April 7, 2010, and in excess of 30 percent from June 1, 2011, forward, for service-connected right knee degenerative arthritis and total right knee arthroplasty (right knee disability).

14.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected left knee degenerative arthritis (left knee disability).

15.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected left hip degenerative arthritis (left hip disability).

16.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected right hip degenerative arthritis (right hip disability).

17.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected left ankle tendonitis (left ankle disability).

18.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected right ankle tendonitis (right ankle disability).

19.  Entitlement to a higher initial rating (evaluation) in excess of 10 percent for service-connected insomnia.

20.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected hypertension.

21.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected right hand tendonitis (right hand disability).

22.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected left hand tendonitis (left hand disability).

23.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected right foot heel spur (right foot heel spur disability).

24.  Entitlement to a higher (compensable) initial rating (evaluation) for service-connected left foot heel spur (left foot heel spur disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1980 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this claim is now with the RO in Houston, Texas.

During the pendency of the appeal, the RO granted a temporary total rating for total right knee arthroplasty (see 38 C.F.R. § 4.71a, Diagnostic Code 5055) in April 2010.  As such, the service-connected right knee disability on appeal will not include discussion of the appropriate disability rating during the period from April 8, 2010 to June 1, 2011 since the Veteran is already in receipt of a 100 percent rating for that period.  See also AB v. Brown, 6 Vet. App. 35 (1993) (the veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).  As such, the issue on appeal has been characterized as listed on the title page above.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the "Virtual VA" system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.  

The issues of higher initial ratings for a back disability, a right shoulder disability, a right knee disability, a left knee disability, a left hip disability, a right hip disability, a left ankle disability, a right ankle disability, insomnia, hypertension, a right hand disability, a left hand disability, a right foot disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issues of higher initial ratings for eczema of the right shin, bilateral cataracts, bilateral hearing loss, right knee surgical scar, right tibial fracture, right foot second digit hammertoe, left foot second digit hammertoe, and right foot hallux valgus, and service connection for elevated liver enzymes and Reiter's Syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of higher initial ratings for eczema of the right shin, bilateral cataracts, bilateral hearing loss, right knee surgical scar, right tibial fracture, right foot second digit hammertoe, left foot second digit hammertoe, and right foot hallux valgus, and service connection for elevated liver enzymes and Reiter's Syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in October 2013, prior to the promulgation of a decision by the Board, the Veteran, through his representative, withdrew from consideration the issues of entitlement to higher initial ratings for eczema of the right shin, bilateral cataracts, bilateral hearing loss, right knee surgical scar, right tibial fracture, right foot second digit hammertoe, left foot second digit hammertoe, and right foot hallux valgus, and service connection for elevated liver enzymes and Reiter's Syndrome.  As the Veteran has withdrawn the appeal on those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and these issues are dismissed without prejudice.


ORDER

The appeal of service connection for elevated liver enzymes is dismissed.

The appeal of service connection for Reiter's Syndrome is dismissed.

The appeal of a higher initial rating for service-connected eczema of the right shin is dismissed.

The appeal of a higher initial rating for service-connected bilateral cataracts is dismissed.

The appeal of a higher initial rating for service-connected bilateral hearing loss is dismissed.


(CONTINUED ON NEXT PAGE)

The appeal of a higher initial rating for service-connected surgical scar of the right knee is dismissed.

The appeal of a higher initial rating for service-connected right tibial fracture is dismissed.

The appeal of a higher initial rating for service-connected right foot, second digit hammer toe is dismissed.

The appeal of a higher initial rating for service-connected left foot, second digit hammer toe is dismissed.

The appeal of a higher initial rating for service-connected right foot hallux valgus is dismissed.


REMAND

Initial Ratings of a Disabilities of Back, Right Shoulder, Right Knee,
Left Knee, Left Hip, Right Hip, Left Ankle, Right Ankle, Insomnia,
Hypertension, Right Hand, Left Hand, Right Foot, and Left Foot

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of higher initial disability ratings for a back disability, a right shoulder disability, a right knee disability, a left knee disability, a left hip disability, a right hip disability, a left ankle disability, a right ankle disability, insomnia, hypertension, a right hand disability, a left hand disability, a right foot disability, and a left foot disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran last underwent a VA examination of the back, right shoulder, knees, hips, ankles, insomnia, hypertension, hands, and feet in November 2007.  The fact that a VA examination is almost seven years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Here, however, in an October 2013 statement, the Veteran's representative noted that the Veteran's last VA examination was in November 2007 and contended that the disabilities "have increased in severity based on [the Veteran's] level of pain, muscle spasms and functional loss" since the time of the initial claim filing in September 2007 and the VA examination conducted in connection with the claim in November 2007.  Specifically, the Veteran's representative asserted that the Veteran had increased pain, swelling, tenderness, giving way, and weakness of the joints resulting in the required use of medication and additional functional impairments.  With regard to the service-connected insomnia, the Veteran's representative indicated that it was getting worse due to the increased joint pain.  Also, as to the service-connected hypertension, the Veteran's representative asserted that the hypertension is now causing bilateral peripheral neuropathy.  

Particularly with respect to the right shoulder, during the physical evaluation in the November 2007 VA QTC examination, the Veteran's right shoulder demonstrated 126 degrees of flexion and 116 degrees of abduction.  In contrast, an October 2013 VA treatment report indicated that the Veteran's shoulder could not actively abduct past 100 degrees.  During the December 2013 Travel Board hearing before the undersigned, the Veteran testified that he could only raise his arm at "shoulder length" (i.e. 90 degrees of shoulder flexion and 90 degrees of shoulder abduction), suggesting a worsening of the service-connected disability since the November 2007 VA examination.  Hearing transcript at 7.  

Because of the assertion of worsening or evidence suggestive of worsening of disability since the last VA examination, a new examination would assist in determining the current severity of the service-connected back disability, right shoulder disability, right knee disability, left knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, insomnia, hypertension, right hand disability, left hand disability, right foot disability, and left foot disability.  Snuffer at 400; Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Accordingly, the issues of higher initial disability ratings for a back disability, a right shoulder disability, a right knee disability, a left knee disability, a left hip disability, a right hip disability, a left ankle disability, a right ankle disability, insomnia, hypertension, a right hand disability, a left hand disability, a right foot disability, and a left foot disability are REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the severity of the service-connected back disability, right shoulder disability, right knee disability, left knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, insomnia, hypertension, right hand disability, left hand disability, right foot disability, and left foot disability.  The VA examiner should conduct all testing and evaluation needed to make this determination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The relevant documents in the claims file should be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should specifically:

a) Provide the ranges of motion of the back, right shoulder, knees, hips, ankles, hands, and feet in degrees;

b) determine whether the back, right shoulder, knees, hips, ankles, hands, and feet exhibit weakened movement, excess fatigability, incoordination, pain, or flare-ups attributable to the service-connected back disability, right shoulder disability, right knee disability, left knee disability, left hip disability, right hip disability, left ankle disability, right ankle disability, right hand disability, left hand disability, right foot disability, and left foot disability.  

These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare ups.  For example, the examiner should report the point in the range of motion when pain becomes apparent;

c) describe and diagnose any additional neurologic, bilateral lower and upper extremity manifestations of the service-connected hypertension (if any).  A finding that the Veteran does, or does not, have a neurological problem of the bilateral lower and upper extremity associated with hypertension would be of great assistance to the Board;

d) if a neurologic, bilateral lower and upper extremity disability is found, the examiner should indicate whether such manifestation is or is not associated with the service-connected hypertension.  The VA examiner should opine as to the likely etiology of the neurologic, bilateral lower and upper extremity disability;

e) evaluate (if a neurologic, bilateral lower and upper extremity disability is found to be associated with the service-connected hypertension) the extent and severity of any diagnosed neurologic deficiencies of the bilateral lower and upper extremity by rendering an opinion as to whether it more nearly approximates incomplete paralysis (that is mild; moderate; moderately severe; or severe) or complete paralysis; and

f) if the Veteran's neurologic impairment, if any, is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

2. After completion of the above and any additional development deemed necessary, the appeals for higher initial disability ratings for a back disability, a right shoulder disability, a right knee disability, a left knee disability, a left hip disability, a right hip disability, a left ankle disability, a right ankle disability, insomnia, hypertension, a right hand disability, a left hand disability, a right foot disability, and a left foot disability, should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


